 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMental Health Management, Inc., and Marin CountySub-Acute Residential Treatment Program, Inc.,d/b/a Canyon Manor and Hospital and Institution-al Workers Union Local 250, Service Employees In-ternational Union, AFL-CIO, Petitioner. Case 20-RC- 14064July 24, 1978DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MlURPHYUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Edward S.Kaplan of the National Labor Relations Board. Fol-lowing the hearing, the Employer and the Petitionerfiled briefs. On April 18, 1977, the Regional Directorfor Region 20 transferred this case to the Board fordecision and thereafter the Employer filed a briefwith the Board in support of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:I. The Employer consists of two commonlyowned and operated profit-making California corpo-rations, Mental Health Management, Inc., and Ma-rin County Sub-Acute Residential Treatment Pro-gram, Inc., which together comprise a single,integrated enterprise doing business as CanyonManor. The former corporation is engaged in the op-eration of an intensive psychiatric treatment pro-gram, while the latter provides skilled nursing ser-vices. Both operations are located in the sameresidential facility and provide care and treatmentfor the mentally ill.At issue herein is whether the Employer shares theState's and county's exemption from the Board's ju-risdiction under Section 2(2) of the Act. The Em-ployer contends that the Board should decline juris-diction because (I) the State of California and thecounty of Marin control its labor relations policies,and (2) the Employer is intimately connected withthe State and county. We find that these two conten-tions lack merit.The Board's determination of the issue as raised bythe Employer's first contention generally turns on theextent of control exercised by the undisputedly ex-empt governmental entity over the operations andlabor relations of the employer involved.' The recordmakes it clear that, here, the immediate formulationof labor relations policies and procedures is a func-tion performed by the Employer's board of directors.Thus, the Employer does all hiring at the facility andis exclusively responsible for the discharge of its em-ployees. Promotion and transfer of employees alsoare accomplished without outside interference, andlayoff and recall of employees are solely within thediscretion of the Employer as well. In addition, theEmployer sets its own rules, contained in the employ-ee handbook, covering such items as leave of absenceand grievance procedures. Thus, as the Employer'sadministrator, Ben Lane. conceded in his testimony.it is the Employer who sets wages, hours, and work-ing conditions of the employees at Canyon Manor.Nevertheless, the Employer contends that its controlover wages, hours, and working conditions is moreapparent than real, as in actuality such matters arecontrolled by the county and the State through theterms of their respective contracts with the Em-ployer.The Employer operates pursuant to two servicecontracts with the county. The revenues of CanyonManor for services provided come from twosources--the county and a state agency known asMedical Intermediary Operations in the State of Cal-ifornia (hereinafter Medical). The money receivedfrom Medical for skilled nursing care provided bythe Employer represents two-thirds of the latter's to-tal revenues, while the other third is funded by thecounty itself. Past contracts with the county havebeen negotiated by Donald Harris, the Employer'svice president and a member of its board of direc-tors. Harris is instrumental in setting salaries andstaff ratios and in employing the appropriate person-nel for the Employer.Under the terms of each of the two contracts withthe county, the Employer must submit a budget forcounty approval which contains narrative accountsof the programs it intends to provide, supported bybudgetary figures, staffing data, and ratios. Thecounty has to approve the budgets before it will agreeto provide funds for the Employer. To receive thecounty's approval, the Employer's budget and pro-grams must meet certain guidelines established bythe county and the State. These guidelines, the Em-ployer argues, really set the working conditions ofthe employees involved herein, as they cannot bechanged without the county's approval. We do notagree that the employees' working conditions are soI hhe Bufda, (General lfpirtal. 218 NL.RB 1090 11975)237 NLRB No. 1298 CANYON MANORpredetermined. For the reasons set forth below, wefind that the county's review of the budget essentiall)is for the purpose of ensuring that Canyon Manordoes not spend the county's money frivolously andcomplies with uniform state mental health regula-tions rather than to govern its labor relations. Wefurther find that the Employer retains sufficient flexi-bility with respect to establishing wages and workingconditions for its employees to enable it to exercisecontrol over its labor relations.To comprehend the extent to which these guide-lines do or do not affect the working conditions ofthe employees, an explanation of the funding proce-dure for, and its effect upon, Canyon Manor is re-quired. As indicated, the Employer must submit an-nual budgets to the county for approval. The countyprovides guidelines or parameters for various itemssuch as salaries and fringe benefits, and will general-ly not approve proposed expenditures that greatly ex-ceed these guidelines or bounds.After entering into a year's contract, the Employerdoes not receive a lump-sum payment for the totalbudget. but is reimbursed periodically for the costs ofoperating, based on monthly invoices it must submitto the count)y for expenses incurred. The contractsspecify the number of full-time equivalents and ser-vice units which must be provided by CanyonManor. Full-time equivalents and service units aredefined in terms of the number of hours of workperformed, and therefore set the number of employeehours which must be provided by Canyon Manor.In setting the guidelines referred to above, thecounty has established a ratio of staff to patients andwill only reimburse the Employer for the number ofstaff slots that result after the application of this ratioto the existing number of patients. State regulationsare referred to in setting staffing ratios, but only in-sofar as they set a minimum requirement for staffing.These state regulations are applicable to other skillednursing facilities in the State. and the Employer canexpand the size of its staff above what this ratio callsfor, and has done so, but cannot reduce staff sizebelow the number called for by this ratio. It is impor-tant to note here, however, that the county does notprohibit the Employer from using money from othersources to cover expenditures for which the Em-ployer will not be reimbursed by the county.The county has also established minimum experi-ence qualifications for each job classification at thecenters. The Employer, however, decides which ap-plicants to hire. Other than setting minimum jobqualifications, the county's input into the selectionprocess is limited to the right to veto the hire of un-qualified persons.2The count) has never made an)specific requirements in hiring a particular individualother than to require that he or she is minimally qua-lified under state regulations. The Emplo)er. how-ever, can require that applicants meet higher qualifi-cations than those established by the county and hasthe final say on individual hiring of employee per-sonnlel.The contracts, apparently to ensure that CanyonManor pass salaries at a level comparable with thosepaid in other skilled nursing care facilities in theState. set forth a general salary range for each jobclassification. The Employer, however, proposes thespecific salary for each employee within the range forhis or her job classification. Harris testified that thecounty has never made an' requirements with regardto specific salaries of employees. Further, the Em-ployer is not prohibited from using mones fromother sources to pay for salary increases for its em-ploy ees.The contracts also require the Employer to reviewregularly with county officials individual patientprogress. This monitoring is accomplished throughthe holding of weekly meetings with a representativefrom the county placement office. However, the pur-pose of these meetings is primarily to insure that thepatient is receiving proper treatment consistent withminimum standards. The county must also be pro-vided with various reports on a periodic basis and bekept informed as to personnel changes to insure thatthe Employer maintains the facility in a manner con-sistent with minimum state health regulations whileremaining within the fiscal parameters of the budget.Although all patients have been referred to it bycounty and state hospitals, the Employer is not re-quired to accept every patient referred and has re-jected patients on its own determination that suchpatients were ineligible. There is also no restrictionon intake of private patients provided that the Em-ployer assumes the cost of all patient care.'In sum, the county's input into staffing decisions isnot significant, and the Employer effectively controlsthe hire, discharge. and day-to-day assignment of itsemployees. The Employer, as indicated above, hassome discretion under the contracts in setting salarylevels and does not need the county's approval to usefunds from sources other than the county and Stateto increase the salaries and fringe benefits of its em-ployees or to hire additional staff. The ability to ex-I he counts ,di. ,,n d one ,)..cariln. require that the Fnmphl\er hire anI.VN t fill a position that the FEmplorer had filied with a ps.che techni-cian iHeoseer. the o.uni tmlposed this requirement oinl in order to compelthe tllnilqisoer ioi cnipl i ith tiate mental health regulation I These regula-titns are applicable toi 11l skilled nursing facilities in the SlaleI hC I[ lIr' .ia 1,i l Ti[ i ilen i1 n! i outside parlenis andi apparently hasnlill as sci estiblishcd anll iOiside s,ource for funds. llioseer, the currentoperalwrn t reLitiels niev and there is nothing shich presents it fromn doing99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpand staff size gives the Employer further discretionwith respect to the hours Canyon Manor employeeswork and vacation and leave policies. Thus, the stan-dards with respect to staff size, job qualifications,and salary ranges could be raised, although not low-ered because of state standards.In view of the foregoing, it is apparent that thepurpose of the guidelines is to establish a salary andfringe benefit scale for employees comparable withthat at other similar facilities, as well as a properstandard of care for patients. Consequently, theguidelines are not for the purpose of controlling theEmployer's day-to-day operations. Rather, the effectis to create a base salary and fringe benefit level thatcan be improved on by the Employer, at least withinthe range set forth in the contract, by using moneyfrom other sources above that range. The Employertherefore is in a position to bargain with a labor or-ganization about improving salaries and fringe bene-fits and as to all the items dealing with day-to-daylabor relations for its employees.As to the State, the only control it exercises is thatwhich it exercises over all institutions of this type inthe State which receive medicaid funds. We perceivenothing herein which leads to the conclusion that theEmployer is so controlled by the State as to share itsexemption.The Employer, however, contends that becauseCanyon Manor performs a governmental functionfor state and county governmental agencies, hospi-tals, and facilities, it is so intimately connected withthose entities that it shares the county's and state'sexempt status. Although the county authorized fund-ing for Canyon Manor in an effort to relieve overlyburdened county and state hospitals subsequent tothe State's decision to depopulate its mental institu-tions, this in itself does not make the service renderedby Canyon Manor a municipal service. The countydoes not and has not historically furnished psychiat-ric treatment or skilled nursing care service such as isprovided by Canyon Manor. The Employer is there-fore not performing the type of essential municipalservice that a county would normally be required toprovide. The intimate-connection test thus providesno basis for declining jurisdiction.4Accordingly, wefind that the Employer retains effective control overits operations and labor relations policies sufficientto enable it to enter into a meaningful collective-bar-gaining relationship with a duly designated bargain-ing representative of its employees and cannot there-fore be said to constitute a joint employer with thecounty or State.5Therefore, we find that it will effec-4 Cf. Rural Fire Protection Company. 216 NLRB 584 (1975) (then MemberFanning dissenting). Chairman Fanning does not adhere to the intimate-connection test.tuate the purpose of the Act to assert jurisdictionherein.The parties stipulated that the Employer is en-gaged in commerce within the meaning of the Act.62. The labor organization involved claims to rep-resent certain employees of the Employer.73. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.The Petitioner seeks to represent a unit consistingof all the employees at Canyon Manor. The Em-ployer agrees that such a unit would be appropriate.However, the Employer seeks to exclude the seniorteam leaders, three of whom work full time and threeof whom work relief, on the ground that they aresupervisors within the meaning of the Act. The Peti-tioner would include them. Each senior team leaderis in charge of personnel in nursing on their re-spective shifts. They also engage in patient care.There are several factors which demonstrate that se-nior team leaders possess supervisory status. Al-though the director of nursing heads the nursing unit.she is absent from the premises 2 days a week mini-mum, at which time the senior team leaders are infull charge of the scheduling of personnel on theirshift and to this end revise shift schedules every 2weeks. They also have the responsibility for decidingdays off and adjudicating switches in schedules, andemployees who call in sick report to the senior teamleader. The senior team leader calls a replacementfrom an on-call reserve list. Senior team leaders canalso unilaterally increase staff hours if necessary toachieve correct schedule coverage.' Senior team lead-Citizen (oare. Inc .d ha Robinson Development (enter, 226 NLRB 817(1976), cited by the Employer. is distinguishable. There, the employer wascreated subsequent to a request by the Pennsylvania Department of PublicWelfare that a separate nonprofit corporation be created to relieve the over-crowded conditions at a state school and hospital for the residential careand treatment of the retarded and handicapped. The State exercised a great-er degree of scrutiny over the employer's operations by restricting the bud-get. The employer was reimbursed on a fixed-cost basis as set forth in thecontract. The budget restricted the number of workers the employer wasallowed to hire for each position, fixed the annual salary for each position,and only allowed the employer to maintain those programs approved by theState and identified in the contract. In contrast, the Employer herein. origi-nally a private convalescent hospital converted by a private corporation andthe county, is free to implement its own individual employees' salaries andhire above the state minimum staffing requirements without diminishing theamount of the county's overall contribution.b The parties also stipulated that the Employer is a health care institutionwithin the meaning of Sec. 2(14) of the Act.7The Employer contends that, inasmuch as the Union failed to produceits most recently revised constitution and bylaws at the hearing, it did notqualify as a labor organization. The Union "exists for the purpose, in wholeor in part of dealing with Employer" as the Union has dealt with severalhospital employers in regard to grievances, and employees participate in therunning of the organization by electing its officers. There is no reason tobelieve that the purpose of the organization had changed as a result of thoserevisions, Therefore. we find that the Union is a labor organization withinthe meaning of Sec. 2(5) of the Act.8 A senior team leader o (n one occasion requested an employee to work a100 C(ANYON MANORers. as well as receiving the same benefits and \acl-tions as unit employees. also receive $90-a-monthdifferentials in salar, for their duties.' Furthermore.senior team leaders are the first line of consultationfor employees under the Employer's written griev-ance procedure contained in the Employer's employ-ee handbook. Senior team leaders also have the pow-er to discipline employees through the issuance ofwritten notices if necessary.In sum, senior team leaders exercise disciplinaryauthority over employees, participate in employeeevaluations. grant employees time off, and indepen-dently make employee assignments.Based on the foregoing and the record as a whole.double shift without the director of nursing's appro,al }loc\,c ecil gci.llxthe director is advised as to the above and as to sick-leaie callsTwo of the relief senior team leaders receive a flat addition:al ilncrerilenwhich is proportionate to or more than the amnounl tf tll nile i.i full-tileteam leader receives. The remaining relief senior reaml leilder. h ho fills theposition of assistant selnior team leader oheru lse. does not recelxer ;ni dlf-ferential in salarswe conclude that the senior team leaders are super-visors within the meaning of the Act. We shall there-fore exclude them from the unit found appropriateherein. Accordingly. we find that the following em-ployees of the Employer constitute a unit appropriatefor the purpose of collective bargaining within themeaning of Section 9(bh) of the Act:All full-time and regular part-time employeesemployed by the Employer at its CanyonManor. 655 ('anvon Road. Nevada. California.facility including dietarx employees, housekeep-ing, laundry, nursing. psyche technicians, men-tal health workers. nursing attendants. mainte-nance workers, medical record clerks. wardclerks, and MC( 170 admissions and travel con-trol employees. excluding office clerical employ-ees, guards. senior team leaders, and supervisorsas defined in the Act.[Direction of Election and E.xcelsior footnote omit-ted from publication.]101